                                            Case 4:12-cv-01892-DMR Document 509 Filed 01/25/21 Page 1 of 10




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        MAURICE CALDWELL,                              Case No. 12-cv-01892-DMR
                                   8                       Plaintiff,
                                                                                           ORDER DENYING MOTION TO
                                   9                 v.                                    DISQUALIFY COUNSEL
                                  10        CITY OF SAN FRANCISCO, et al.,                 Re: Dkt. No. 489
                                  11                       Defendants.

                                  12            Defendants Kitt Crenshaw and City and County of San Francisco (“San Francisco”) filed a
Northern District of California
 United States District Court




                                  13   motion to disqualify Plaintiff Maurice Caldwell’s counsel James Quadra. [Docket No. 489.] This
                                  14   matter is appropriate for decision without a hearing. Civ. L.R. 7-1(b). For the following reasons,
                                  15   the motion is denied.
                                  16   I.       FACTUAL BACKGROUND
                                  17            A.        The Tennison and Goff Cases1
                                  18            In 2004, the San Francisco City Attorney (“City Attorney”) hired Quadra to represent
                                  19   former San Francisco police chief Earl Sanders and former police homicide inspector Napoleon
                                  20   Hendrix in Tennison v. City & County of San Francisco, No. 04-cv-00574-CW (N.D. Cal., filed
                                  21   Feb. 11, 2004), and a related case, Goff v. City & County of San Francisco, No. 04-cv-01643-CW
                                  22   (N.D. Cal., filed Apr. 27, 2004).2 Id. at ¶ 2; see also Docket No. 489-1 (Ackiron Decl., Nov. 16,
                                  23

                                  24   1
                                         The facts of this case are discussed in detail in the Honorable Elizabeth D. Laporte’s March 2,
                                       2016 Order Granting Defendants’ Motion for Summary Judgment (Docket No. 373), the Ninth
                                  25   Circuit’s opinion Caldwell v. City & County of San Francisco, 889 F.3d 1105 (9th Cir. 2018), and
                                       the undersigned’s December 23, 2020 Order on Defendants’ Motion for Summary Judgment on
                                  26   Plaintiff’s Monell Claim (Docket No. 507 (Order on MSJ)). The court does not repeat them here.
                                  27   2
                                        The cases were consolidated for all proceedings. See Tennison v. City & Cnty. of San Francisco,
                                       No. C 04-0574 CW, C 04-1643 CW, 2006 WL 733470, at *1, 17 (N.D. Cal. Mar. 22, 2006);
                                  28
                                       Tennison v. City & Cnty. of San Francisco, 570 F.3d 1078, 1081, 1086 (9th Cir. 2009).
                                         Case 4:12-cv-01892-DMR Document 509 Filed 01/25/21 Page 2 of 10




                                   1   2020) ¶¶ 2, 3. John Tennison and Antoine Goff served nearly 13 years in prison for a murder

                                   2   committed in 1989. After a court granted Tennison’s petition for writ of habeas corpus, Tennison

                                   3   and Goff were both released from custody and subsequently were declared to be factually innocent

                                   4   of the crime. Tennison and Goff each filed a 42 U.S.C. § 1983 action against Sanders and

                                   5   Hendrix, the inspectors who investigated the murder. Their lawsuits alleged that Sanders and

                                   6   Hendrix withheld exculpatory evidence in violation of Brady v. Maryland, 373 U.S. 83 (1963),

                                   7   and also pressured a witness to retract her recantation of a previous statement that she had been an

                                   8   eyewitness to the murder. Tennison and Goff’s lawsuits named two other defendants: George

                                   9   Butterworth, the assistant district attorney who prosecuted the plaintiffs, and San Francisco.

                                  10          The City Attorney represented San Francisco and Butterworth. Quadra was hired to

                                  11   represent Sanders and Hendrix due to the existence of ethical conflicts. The City Attorney could

                                  12   not represent Sanders because he had a pending lawsuit against San Francisco on an unrelated
Northern District of California
 United States District Court




                                  13   matter. Quadra Decl. ¶ 3; Ackiron Decl. ¶ 3. Quadra describes four additional conflicts that

                                  14   prevented the City Attorney from representing Sanders and Hendrix. First, a conflict existed

                                  15   among the individual defendants because Butterworth was pointing the finger at Sanders and

                                  16   Hendrix by claiming that they were responsible for any Brady violations, while Sanders and

                                  17   Hendrix took the opposite position and asserted that Butterworth was responsible for any failure to

                                  18   turn over exculpatory evidence. Quadra Decl. ¶¶ 4, 6. Second, the plaintiffs sought punitive

                                  19   damages against Sanders and Hendrix, and “the City made clear it was not required to pay for

                                  20   punitive damages if awarded” against them. Id. at ¶ 6. Third, before Tennison and Goff filed their

                                  21   lawsuits, San Francisco stipulated to their factual innocence and agreed pursuant to California

                                  22   Penal Code section 851.8 that “no reasonable cause existed to believe that Tennison or Goff had

                                  23   committed” the murder of Shannon. However, Sanders and Hendrix argued in the litigation that

                                  24   reasonable cause did exist. Id. at ¶ 4. Finally, San Francisco took the position that it was not

                                  25   subject to municipal liability because the inspectors “were trained to turn over all information to

                                  26   the District Attorney’s office.” However, Sanders and Hendrix contradicted San Francisco’s

                                  27

                                  28
                                                                                         2
                                         Case 4:12-cv-01892-DMR Document 509 Filed 01/25/21 Page 3 of 10




                                   1   position by arguing that they satisfied their Brady obligations “by placing information in the

                                   2   police file and making the file available” to prosecutors. Id. at ¶ 7.

                                   3           The City Attorney retained Quadra as conflict counsel for Sanders and Hendrix in 2004.

                                   4   [Docket No. 489-2 (Osborn Decl., Nov. 19, 2020) ¶¶ 8-10, Exs. B, C, D (correspondence and

                                   5   Hendrix representation agreement).] His representation lasted until 2009 when the cases resolved

                                   6   pursuant to a stipulated consent judgment. Quadra Decl. ¶¶ 2, 11.

                                   7           San Francisco submits a declaration by former Deputy City Attorney Evan Ackiron, who

                                   8   worked in the City Attorney’s office until 2006. Ackiron Decl. ¶ 2. Ackiron states that from

                                   9   approximately 2004 through 2006, he represented San Francisco and Butterworth in the Tennison

                                  10   and Goff cases. He avers that the legal interests of Quadra’s clients “were aligned with the

                                  11   interests of [San Francisco] in those cases” because San Francisco had agreed to indemnify

                                  12   Sanders and Hendrix, and because Sanders and Hendrix “asserted no separate liability defenses
Northern District of California
 United States District Court




                                  13   that created any adversarial relationship” between them and San Francisco. Id. at ¶ 4. Ackiron

                                  14   states that he and other Deputy City Attorneys “worked intimately with Mr. Quadra to defend the

                                  15   Tennison and Goff cases,” including “providing Mr. Quadra full access to City documents and

                                  16   personnel, as well as providing him confidential information and developing with him a mutual

                                  17   litigation strategy.” Id.

                                  18           Although Defendants do not contend that a written common interest agreement existed

                                  19   between Sanders, Hendrix, San Francisco, and Butterworth, see Mot. 5, Ackiron states that “the

                                  20   defense of the case was handled jointly . . . among defense counsel.” Ackiron Decl. ¶ 5. He also

                                  21   asserts that Quadra along with Deputy City Attorneys “discussed litigation strategy and engaged in

                                  22   privileged attorney client communications to jointly defend” the case. Id. Ackiron does not

                                  23   provide any details of the relationship between Quadra and the City Attorney’s office nor does he

                                  24   describe the confidential and privileged information purportedly shared with Quadra.

                                  25           B.      Quadra’s Representation of Caldwell
                                  26           Quadra filed a notice of appearance as an attorney for Caldwell on October 29, 2019. [See

                                  27   Docket No. 403.]

                                  28           On June 30, 2020, Caldwell filed his opposition to San Francisco’s motion for summary
                                                                                          3
                                           Case 4:12-cv-01892-DMR Document 509 Filed 01/25/21 Page 4 of 10




                                   1   judgment on his Monell claim. [Docket No. 438.] In support of his opposition, he filed the expert

                                   2   declaration of Professor Halford Fairchild. [Docket No. 445 (Fairchild Decl., June 30, 2020).] In

                                   3   one paragraph of a 48-page, 100-paragraph declaration, Fairchild references the exonerations of

                                   4   Tennison and Goff as examples of his opinion that the criminal justice system was heavily

                                   5   weighted against Black men in San Francisco in 1990. Id. at ¶ 60. On September 29, 2020,

                                   6   Caldwell served Fairchild’s expert report, which contains the same language relating to

                                   7   exonerations of Tennison and Goff. [Docket No. 500-7 (Gross Decl., Dec. 2, 2020) ¶ 5, Ex. A ¶

                                   8   83.] In a subsequent declaration, Fairchild states that he has never met Quadra or received any

                                   9   information from him in connection with this case. [Docket No. 500-5 (Fairchild Decl., Dec. 1,

                                  10   2020) ¶ 3.] He has never discussed the Tennison and Goff cases with Quadra. Id. Fairchild states

                                  11   that he obtained all of the information set forth in his expert declarations about Tennison and Goff

                                  12   from publicly-available materials that he identifies in his declaration. Id. at ¶ 4.3
Northern District of California
 United States District Court




                                  13           C.     Defendants’ Motion to Disqualify
                                  14           On November 19, 2020, nearly five months after Caldwell filed Fairchild’s declaration

                                  15   referencing the Tennison and Goff cases, Defendants filed the present motion to disqualify Quadra

                                  16   on the ground that his representation of Sanders and Hendrix in those cases constitutes a conflict

                                  17   of interest with his representation of Caldwell in this case. They also filed an administrative

                                  18   motion for an order shortening time on the motion to disqualify, which Caldwell opposed. The

                                  19   court denied the administrative motion on November 25, 2020. [Docket Nos. 491, 496, 498.]

                                  20           Caldwell opposes the motion to disqualify. [Docket No. 500.]

                                  21   II.     LEGAL STANDARD
                                  22           “The Court has the primary responsibility for overseeing the conduct of the attorneys who

                                  23   appear before it.” San Gabriel Basin Water Quality Auth. v. Aerojet-Gen. Corp., 105 F. Supp. 2d

                                  24   1095, 1101 (C.D. Cal. 2000) (citing Trone v. Smith, 621 F.2d 994, 999 (9th Cir. 1980)). Attorneys

                                  25

                                  26   3
                                         In its December 23, 2020 Order, the court noted that “Caldwell offer[ed] Fairchild’s declaration
                                  27   in support of a theory of Monell liability centered on the existence of systemic racism in the
                                       SFPD” and held that such a theory had not been pleaded in the operative complaint. Accordingly,
                                  28   the court declined to consider Fairchild’s opinions for the purpose of deciding that motion. Order
                                       on MSJ 14.
                                                                                          4
                                         Case 4:12-cv-01892-DMR Document 509 Filed 01/25/21 Page 5 of 10




                                   1   practicing in this district are required to comply with the California Rules of Professional Conduct.

                                   2   See Civ. L.R. 11–4(a)(1) (all attorneys practicing before the court must “[b]e familiar and comply

                                   3   with the standards of professional conduct required of members of the State Bar of California”).

                                   4   In order to determine whether to disqualify counsel, the court applies California law. In re Cty. of

                                   5   Los Angeles, 223 F.3d 990, 995 (9th Cir. 2000); Hitachi, Ltd. v. Tatung Co., 419 F. Supp. 2d 1158,

                                   6   1160 (N.D. Cal. 2006).

                                   7          “A court should examine a motion to disqualify counsel carefully ‘to ensure that literalism

                                   8   does not deny the parties substantial justice.’” Gotham City Online, LLC v. Art.com, Inc., No. C

                                   9   14-00991 JSW, 2014 WL 1025120, at *2 (N.D. Cal. Mar. 13, 2014) (citing People ex rel Dep’t of

                                  10   Corps. v. Speedee Oil Change Sys., Inc., 20 Cal. 4th 1135, 1144 (1999)). Thus, a court must

                                  11   balance such varied interests as a party’s right to chosen counsel, the interest in representing a

                                  12   client, the burden placed on a client to find new counsel, and the possibility that “tactical abuse
Northern District of California
 United States District Court




                                  13   underlies the disqualification motion.” Id. (citing Speedee Oil, 20 Cal. 4th at 1145). “An order of

                                  14   disqualification of counsel is a drastic measure, which courts should hesitate to impose except in

                                  15   circumstances of absolute necessity.” In re Marvel, 251 B.R. 869, 871 (N.D. Cal. 2000) (citing

                                  16   Schiessle v. Stephens, 717 F.2d 417 (7th Cir. 1983)). The moving party, therefore, carries a heavy

                                  17   burden and must satisfy a high standard of proof. Gotham City, 2014 WL 1025120 at *3

                                  18   (“Motions for disqualification are often tactically motivated and they tend to derail the efficient

                                  19   progress of litigation.”) (citing Evans v. Artek Sys. Corp., 715 F.2d 788, 791 (2d Cir. 1983)). “To

                                  20   be justified, a motion to disqualify must be based on present concerns and not concerns which are

                                  21   merely anticipatory and speculative.” In re Marvel, 251 B.R. at 871 (citing In re Coordinated

                                  22   Pretrial Proceedings, 658 F.2d 1355, 1361 (9th Cir. 1981)); DCH Health Servs. Corp. v. Waite,

                                  23   95 Cal. App. 4th 829, 833 (2002) (speculative contentions are insufficient to justify

                                  24   disqualification of counsel). “Because of the potential for abuse, disqualification motions should

                                  25   be subjected to particularly strict judicial scrutiny.” Gotham City, 2014 WL 1025120 at *3 (citing

                                  26   Optyl Eyewear Fashion Int’l Corp. v. Style Cos., Ltd., 760 F.2d 1045, 1049 (9th Cir. 1985)).

                                  27   Whether to disqualify counsel for a conflict of interest is within the trial court’s discretion.

                                  28   Hitachi, 419 F. Supp. 2d at 1160 (citing Trone, 621 F.2d at 999).
                                                                                          5
                                           Case 4:12-cv-01892-DMR Document 509 Filed 01/25/21 Page 6 of 10



                                       III.    DISCUSSION
                                   1
                                               Defendants move to disqualify Quadra based on an alleged conflict of interest created by
                                   2
                                       his prior representation of Sanders and Hendrix. They contend that Caldwell relies on “evidence
                                   3
                                       of the alleged wrongdoing of Mr. Quadra’s former clients” to support his claims, and that because
                                   4
                                       his “theory of causation relies at least in part on the cases of Tennison and Goff,” Quadra’s prior
                                   5
                                       representation gives rise to a conflict warranting disqualification. Mot. 4.
                                   6
                                               Unfortunately, Defendants have hampered the court’s review of their motion by failing to
                                   7
                                       identify the California Rule of Professional Conduct they claim Quadra violated. They also do not
                                   8
                                       set forth a clear statement of the standards governing their motion. Instead, they base their
                                   9
                                       analysis primarily on Diva Limousine, Ltd. v. Uber Technologies, Inc., No. 18-cv-05546-EMC,
                                  10
                                       2019 WL 144589 (N.D. Cal. Jan. 9, 2019), but that case analyzed disqualification under California
                                  11
                                       Rule of Professional Conduct 3-310(E)4, which was no longer effective after October 31, 2018 and
                                  12
Northern District of California




                                       thus does not apply to Quadra’s representation of Caldwell, which began in 2019. See Marshall v.
 United States District Court




                                  13
                                       Northrop Grumman Corp., No. 216CV06794ABJCX, 2019 WL 4143300, at *4 (C.D. Cal. July
                                  14
                                       23, 2019) (analyzing disqualification motion under rule in effect on the date of retention).
                                  15
                                       Successive representation is now generally governed by California Rule of Professional Conduct
                                  16
                                       1.9, “Duties to Former Clients,” which states:
                                  17
                                                      (a) A lawyer who has formerly represented a client in a matter shall
                                  18                  not thereafter represent another person in the same or a substantially
                                                      related matter in which that person’s interests are materially adverse
                                  19                  to the interests of the former client unless the former client gives
                                                      informed written consent.
                                  20
                                                      (b) A lawyer shall not knowingly represent a person in the same or a
                                  21                  substantially related matter in which a firm with which the lawyer
                                                      formerly was associated had previously represented a client
                                  22
                                                              (1) whose interests are materially adverse to that person; and
                                  23
                                                              (2) about whom the lawyer had acquired information
                                  24                          protected by Business and Professions Code section 6068,
                                                              subdivision (e) and rules 1.6 and 1.9(c) that is material to the
                                  25                          matter;
                                  26
                                  27
                                       4
                                         Rule 3-310(E) stated, “A member shall not, without the informed written consent of the client or
                                       former client, accept employment adverse to the client or former client where, by reason of the
                                  28   representation of the client or former client, the member has obtained confidential information
                                       material to the employment.”
                                                                                          6
                                         Case 4:12-cv-01892-DMR Document 509 Filed 01/25/21 Page 7 of 10




                                   1                  unless the former client gives informed written consent.
                                   2                  (c) A lawyer who has formerly represented a client in a matter or
                                                      whose present or former firm has formerly represented a client in a
                                   3                  matter shall not thereafter:
                                   4                          (1) use information protected by Business and Professions
                                                              Code section 6068, subdivision (e) and rule 1.6 acquired by
                                   5                          virtue of the representation of the former client to the
                                                              disadvantage of the former client except as these rules or the
                                   6                          State Bar Act would permit with respect to a current client, or
                                                              when the information has become generally known; or
                                   7
                                                              (2) reveal information protected by Business and Professions
                                   8                          Code section 6068, subdivision (e) and rule 1.6 acquired by
                                                              virtue of the representation of the former client except as these
                                   9                          rules or the State Bar Act permit with respect to a current
                                                              client.
                                  10
                                       Cal. Rule of Professional Conduct 1.9.
                                  11
                                              Defendants do not cite Rule 1.9, much less explain which subsection they contend applies
                                  12
Northern District of California




                                       here. It is not the court’s job to find their arguments for them. Defendants’ failure to identify or
 United States District Court




                                  13
                                       address the applicable California Rule of Professional Conduct alone is fatal to their motion.
                                  14
                                              Even if the court were to overlook this fundamental flaw, Defendants fall far short of
                                  15
                                       meeting their heavy burden to show that disqualification is warranted. “It is well-established that
                                  16
                                       an attorney, after severing his or her relationship with a client, ‘may not do anything which will
                                  17
                                       injuriously affect his former client in any matter in which he formerly represented him nor may he
                                  18
                                       at any time use against his former client knowledge or information acquired by virtue of the
                                  19
                                       previous relationship.’” O’Gara Coach Co., LLC v. Ra, 30 Cal. App. 5th 1115, 1124 (2019)
                                  20
                                       (citation omitted). This prohibition “is grounded” in both prior Rule 3-310(E) and current Rule
                                  21
                                       1.9. Id. The disqualification standards applicable to successive representation cases “focus on the
                                  22
                                       former client’s interest ‘in ensuring the permanent confidentiality of matters disclosed to the
                                  23
                                       attorney in the course of the prior representation.’” Id. at 1125 (citations omitted).
                                  24
                                       “Disqualification is required if the current representation involves the legal services performed by
                                  25
                                       the attorney for the former client … or, even if not the same matter, if a substantial relationship
                                  26
                                       exists between the former representation and the current representation. Id., (citations omitted).
                                  27
                                              Quadra’s current representation does not involve “the legal services performed by the
                                  28
                                                                                         7
                                         Case 4:12-cv-01892-DMR Document 509 Filed 01/25/21 Page 8 of 10




                                   1   attorney for the former client.” Therefore, the court must examine whether a “substantial

                                   2   relationship” exists between Quadra’s former and current representation. Jessen v. Hartford

                                   3   Casualty Ins. Co., 111 Cal. App. 4th 698, 705 (2003). “The ‘substantial relationship’ test

                                   4   examines ‘the similarities between the two factual situations, the legal questions posed, and the

                                   5   nature and extent of the attorney’s involvement with the cases.’” Diva, 2019 WL 144589, at *5

                                   6   (quoting Acacia Patent Acquisition, LLC v. Superior Court, 234 Cal. App. 4th 1091, 1097-98

                                   7   (2015)).

                                   8           Defendants have not established a substantial relationship between the work Quadra

                                   9   performed on behalf of Sanders and Hendrix, and the work he now performs as Caldwell’s

                                  10   attorney. To begin with, Defendants have not established that Quadra obtained confidential

                                  11   information during his former representation that somehow bears on this case. Defendants admit

                                  12   that there was no written common interest agreement between San Francisco, Sanders, and
Northern District of California
 United States District Court




                                  13   Hendrix during the Tennison and Goff cases, but argue that a common interest or joint defense

                                  14   agreement “may be implied from conduct and situation,” including “attorneys exchanging

                                  15   confidential communications from clients who . . . have common interests in litigation.” Defs.’

                                  16   Mot. 5 (citing United States v. Gonzalez, 669 F.3d 974, 979 (9th Cir. 2012)). The common

                                  17   interest doctrine, also known as the joint defense doctrine, is not a privilege itself; rather, it

                                  18   “constitutes [an] exception[ ] to the rule on waiver [of the attorney client privilege] where

                                  19   communications are disclosed to third parties.” Nidec Corp. v. Victor Co. of Japan, 249 F.R.D.

                                  20   575, 578 (N.D. Cal. 2007). “[S]ince it is an anti-waiver exception, it comes into play only if the

                                  21   communication at issue is privileged in the first instance.” Id.

                                  22           Under the foregoing authority, Defendants must first establish that any communications to

                                  23   which Quadra was a party were protected by the attorney-client privilege. Then, Defendants must

                                  24   demonstrate that sharing the communications with Quadra, a third party, did not result in waiver

                                  25   due to the existence of an implied common interest agreement. See Diva, 2019 WL 144589, at *6

                                  26   (discussing burden). Defendants do not address the standard for the attorney-client privilege at all

                                  27   and provide only a cursory analysis of the common interest doctrine. See Defs.’ Mot. 5-6.

                                  28   Instead, they rely on Ackiron’s broad statements that Quadra “was freely granted access by the
                                                                                           8
                                           Case 4:12-cv-01892-DMR Document 509 Filed 01/25/21 Page 9 of 10




                                   1   City Attorney’s Office to all documents and information” in San Francisco’s possession during the

                                   2   Tennison and Goff cases and that Quadra “discussed litigation strategy and engaged in privileged

                                   3   attorney client communications” with San Francisco Deputy City Attorneys. Id. (citing Ackiron

                                   4   Decl. ¶ 5). Ackiron does not provide a single detail about the documents and information to which

                                   5   Quadra had access or the attorney-client privileged communications in which he participated.

                                   6   Ackiron’s general assertions are insufficient to establish that any specific communication to which

                                   7   Quadra was a party was protected by the attorney-client privilege, let alone that the common

                                   8   interest doctrine applied to protect against waiver of the privilege. See, e.g., Vasudevan Software,

                                   9   Inc. v. IBM Corp., No. 09-5897-RS (PSG), 2011 WL 1599646, at *1 (N.D. Cal. Apr. 27, 2011)

                                  10   (the attorney-client privilege is “narrowly and strictly construed” and the party asserting it “bears

                                  11   the burden of proving that it applies” (citations omitted)).5 Defendants’ vague presentation fails to

                                  12   address the fundamental question: exactly what confidential information did Quadra learn in
Northern District of California
 United States District Court




                                  13   Tennison and Goff that he could use against Defendants in this case?

                                  14           Defendants’ presentation falls short in other ways. “[S]uccessive representations will be

                                  15   ‘substantially related’ when the evidence before the trial court supports a rational conclusion that

                                  16   information material to the evaluation, prosecution, settlement or accomplishment of the former

                                  17   representation given its factual and legal issues is also material to the evaluation, prosecution,

                                  18
                                  19
                                       5
                                         Defendants also cite three examples of entries in Quadra’s law firm’s bills to San Francisco.
                                       While Defendants do not expressly cite these or any other entries in support of their common
                                  20   interest doctrine argument, the court reviewed them to determine whether they support invocation
                                       of the attorney-client privilege and anti-waiver exception. Defs.’ Mot. 1-2 (citing Osborn Decl. ¶
                                  21   11 Ex. E at ECF pp. 16, 38, 65). The three examples, all entries by Quadra, reference emails
                                       and/or conferences with the San Francisco City Attorney’s office regarding “status and strategy”
                                  22   or settlement strategy. Quadra addresses each of the examples in his declaration, stating that he
                                       did not receive “confidential information about the City” in connection with any of the tasks
                                  23   described in the entries. Quadra Decl. ¶¶ 13-15. The court concludes that the three billing entries
                                       do not satisfy Defendants’ burden to show that Quadra owed a duty of confidentiality to San
                                  24   Francisco in connection with his representation of Sanders and Hendrix that is jeopardized by
                                       Quadra’s representation of Caldwell.
                                  25
                                         The court takes this opportunity to note that Exhibit E to the Osborn Declaration is 116 pages
                                  26   long and contains numerous individual bills from Quadra’s former firm to San Francisco.
                                       Although Defendants cite three individual entries within the bills in their motion, they do not
                                  27   provide accurate pinpoint citations to any of them, which forced the court to comb through the
                                       entire exhibit in order to locate and review the entries referenced in their motion. The court points
                                  28   this out now with the expectation that counsel will do a far better job in upcoming filings.

                                                                                          9
                                        Case 4:12-cv-01892-DMR Document 509 Filed 01/25/21 Page 10 of 10




                                   1   settlement or accomplishment of the current representation given its factual and legal issues.”

                                   2   Jessen, 111 Cal. App. 4th at 713. Defendants’ argument on these points is superficial at best. The

                                   3   similarities between the Tennison and Goff cases and Caldwell’s case are that they involve

                                   4   allegations of wrongful conduct by SFPD officers resulting in wrongful convictions against Black

                                   5   men around the same period of time (the late 1980s). The similarities end there. The plaintiffs,

                                   6   individual defendants, investigators, prosecutors, crimes at issue, and defense attorneys are all

                                   7   different. The legal issues are also dissimilar; Tennison and Goff involved Brady violations and

                                   8   allegations that officers pressured a witness to give false testimony, and this case involves

                                   9   fabrication of evidence. Given the manifest differences between the cases and Defendants’ utter

                                  10   lack of specificity, there is nothing in the record to support the conclusion that material

                                  11   confidential information obtained by Quadra in his representation of Sanders and Hendrix is also

                                  12   material to his current representation of Caldwell.
Northern District of California
 United States District Court




                                  13           Defendants’ various other points are similarly unconvincing. The fact that San Francisco

                                  14   indemnified Quadra’s clients in Tennison and Goff says nothing about whether Quadra obtained

                                  15   confidential information during the defense of those cases that could now harm Defendants.

                                  16   Ackiron’s pronouncement that Sanders and Hendrix “asserted no separate liability defenses that

                                  17   created any adversarial relationship” between them and San Francisco is contradicted by Quadra’s

                                  18   assertions that other defendants in Tennison and Goff were casting blame on Sanders and Hendrix

                                  19   for any constitutional violations, and that his clients also were at odds with San Francisco on

                                  20   significant factual issues.

                                  21           In sum, Defendants have failed to satisfy their “heavy burden” to show that

                                  22   disqualification of Quadra is warranted.

                                  23   IV.     CONCLUSION
                                  24           For the foregoing reasons, Defendants’ motion to disqualify is denied.          ISTRIC
                                                                                                                          TES D      TC
                                                                                                                        TA
                                               IT IS SO ORDERED.
                                                                                                                                            O




                                  25
                                                                                                                    S




                                                                                                                                             U
                                                                                                                   ED




                                                                                                                                              RT




                                                                                                                                          D
                                                                                                                                  RDERE
                                                                                                               UNIT




                                       Dated: January 25, 2021                                                                  OO
                                                                                                                        IT IS S
                                  26
                                                                                                                                                R NIA




                                  27                                                     ______________________________________
                                                                                                                                   u
                                                                                                       Donna M. Ryu ge Donna M. Ry
                                                                                                               NO




                                                                                                                                              FO




                                  28                                                                              Ju d
                                                                                                                 RT




                                                                                               United States Magistrate Judge
                                                                                                                                              LI




                                                                                                                ER
                                                                                                                   H




                                                                                                                                            A




                                                                                         10                        N               C
                                                                                                                                 F
                                                                                                                            D IS T IC T O
                                                                                                                                  R
